Citation Nr: 0926649	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  03-17 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran's appeal was previously before the Board in 
February 2009, at which time the Board remanded the case for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.

In June 2009, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702 (e) 
(2008).


FINDING OF FACT

The Veteran's asthma is etiologically related to his service-
connected left deviated septum, status post surgery with 
recurrent sinusitis, chronic rhinitis, and sinus headaches, 
claimed as a broken nose.


CONCLUSION OF LAW

The criteria for service connection for asthma have been met.  
38 C.F.R. § 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A Veteran who served during a period of war, is presumed to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non service-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Analysis

The Veteran contends that events which took place during his 
active military service either directly caused or materially 
contributed to his currently demonstrated asthma disability.  
More specifically, he contends that he developed asthma while 
on active duty, that it was manifested secondary to his 
service-connected conditions, that it was aggravated during 
service, or that it occurred during the one-year presumptive 
period after his discharge from active service.  See July 
2007 Form 646.

Service treatment records show that the Veteran reported on 
examination during service that his asthma preexisted his 
entrance into active duty.  However, the Board finds that 
there is no medical evidence to establish that his asthma 
began before his military service.  His entrance examination 
does not contain any notation of the existence of an asthma 
disability.  Under the regulations governing service 
connection claims, a Veteran is considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  That presumption of soundness may be 
overcome where there is clear and unmistakable (obvious or 
manifest) evidence demonstrating that an injury or disease 
existed prior thereto and was unaggravated by such service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When determining 
whether a defect, infirmity, or disorder is "noted" at 
entrance into service, supporting medical evidence is 
necessary.  Crowe v. Brown, 7 Vet. App. 238 (1994).  Mere 
transcription of a medical history does not transform 
information into competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1995).  Thus, the fact that the 
Veteran informed an examiner during service that he had had 
asthma as a child is not sufficient to establish that the 
asthma existed prior to service and service connection for 
asthma based on aggravation of a preexisting disease is not 
warranted.

The Board also finds that the evidence of record does not 
show that the Veteran's asthma was incurred during active 
service.  As noted above, service treatment records show that 
the Veteran reported having a history of asthma prior to his 
enlistment into active duty.  However, the service treatment 
records do not show any objective clinical findings or a 
diagnosis for asthma, and at the time of his separation 
examination in July 1976, the Veteran's lungs and chest were 
evaluated as normal.  Private medical records from M.B., MD 
show that the Veteran was diagnosed with chronic obstructive 
pulmonary disease (COPD).  VA outpatient treatment records 
show that the Veteran has reported a history of asthma and 
COPD and that he has been prescribed albuterol.  Both a July 
2006 and an October 2008 VA examiner noted that they were 
unable to find any evidence of an asthma diagnosis during the 
Veteran's active military service, and there is no medical 
opinion of record VA or private, that links the Veteran's 
asthma to his service.  Accordingly, the Board finds that 
service connection for asthma on a direct basis is not in 
order.

The Veteran also claims that his currently demonstrated 
asthma disability is secondary to his service-connected left 
deviated septum, status post surgery with recurrent 
sinusitis, chronic rhinitis, and sinus headaches, claimed as 
a broken nose.  

The only evidence of record addressing whether the Veteran's 
currently demonstrated asthma was caused or aggravated by his 
service-connected disability is the report of the VA 
examination in October 2008.  The October 2008 VA examiner 
diagnosed the Veteran with asthma or restrictive airway 
disease, and noted that tobacco use is the most likely cause 
of the Veteran's obstructive lung disease, but he also opined 
that as "[c]hronic sinus inflammation can impact on asthma 
and the inflammation of the nose can cause further 
inflammation of the bronchial airway. There is no way to say 
with confidence that [the Veteran's] service connected 
chronic sinusitis does not contribute to his asthma symptoms 
and, therefore, it is possible that his service connected 
chronic rhinitis does contribute to his asthma."  As there 
is no contradictory medical opinion of record, the Board 
finds that service connection for asthma, secondary to the 
Veteran's service-connected left deviated septum, status post 
surgery with recurrent sinusitis, chronic rhinitis, and sinus 
headaches, claimed as a broken nose is in order.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) Veteran status; (2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

The record reflects that the originating agency has provided 
all required notice, although notice pertaining to the 
disability and effective-date elements of the claim was not 
provided before the initial adjudication of the claim.  In 
any event, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further action is required 
with respect to the duties to notify and assist claimants.  


ORDER

Service connection for asthma is granted.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


